Citation Nr: 0925667	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  02-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for anxiety 
reaction, secondary to intracranial infection, viral 
encephalitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran's claim was previously remanded in July 2004 in 
order to provide a VA examination.  By a decision dated in 
January 2007, the Board granted a 30 percent disability 
rating for the service-connected anxiety reaction.  The 
Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  In a June 2008 order, the Court 
endorsed a June 2008 Joint Motion for Remand, vacated the 
January 2007 Board decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
case has since been returned to the Board for further review.  

In addition, the Board notes that a December 2001 rating 
decision denied the Veteran's claim for service connection 
for posttraumatic stress disorder (PTSD).  The Veteran 
submitted a timely Notice of Disagreement (NOD); however, the 
RO did not issue a Statement of the Case (SOC).  In July 
2004, the Board remanded the claim for the issuance of a SOC.  
Although the RO issued a SOC for PTSD in August 2005, the 
Veteran failed to perfect his appeal.  The record also shows 
that the Veteran recently submitted a claim to reopen his 
claim of entitlement to service connection for PTSD and the 
claim was denied by a March 2008 rating decision.  The 
Veteran has not filed a NOD with respect to the decision and, 
therefore, the issue is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a complete review of the record, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's claim.  
Subsequent to the June 2008 Court order, the Veteran's 
representative was sent a notification letter in April 2009, 
granting the Veteran a 90 day period to submit any additional 
evidence regarding the claim.  The Veteran returned the form 
and indicated that he had no other evidence to submit.  
However, in an accompanying document, the Veteran stated that 
he received all of his medical care at the Madison, Wisconsin 
VA Medical Center (VAMC).  The Veteran further noted that if 
current evidence was needed, to obtain any and all medical 
evidence in support of his case.  After a review of the 
claims file, the Board recognizes that the most recent VA 
treatment records are dated in 2004.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record"), see also Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).  As records in the possession of the VA 
are deemed to be constructively of record, they must be 
obtained.  Id.

As the claim is being remanded, the Veteran should also be 
afforded an additional VA examination to determine the nature 
and severity of his service-connected anxiety reaction.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Madison, Wisconsin VAMC from 2004 through 
the present.  All efforts to obtain the 
records should be fully documented and the 
VA facility should provide a negative 
response if records are not available.  If 
the Veteran identifies any other pertinent 
evidence, the RO/AMC should undertake 
appropriate development to obtain the 
identified evidence.  

2.  After the above development is 
completed, the Veteran should be scheduled 
for a VA examination to determine the 
nature, extent, and severity of his 
service-connected anxiety reaction.  The 
Veteran's claims file must be provided to 
the VA examiner to review in conjunction 
with the Veteran's examination.  The 
examination report should state that the 
claims file has been reviewed.  The 
examiner should conduct all necessary 
testing and studies.  The examiner should 
also, if possible, distinguish between any 
symptoms and social and occupational 
impairment attributable to the Veteran's 
service-connected anxiety reaction and the 
symptomatology and impairment caused by 
Veteran's nonservice-connected PTSD.  If 
it is impossible to distinguish the 
symptoms, the examiner must so state.  The 
examiner should provide a thorough and 
complete rationale for all opinions 
provided in the examination report.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claim can 
be granted.  If the issue remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




